Citation Nr: 0027955	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-06 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a severe pleural cavity injury of the right side, shell 
fragment wound, currently rated as 60 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of an injury to Muscle Group I, shell fragment wound, 
currently rated as 30 percent disabling.

3.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to an 
increased evaluation for post-traumatic stress disorder 
(PTSD), rated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to the veteran's 
service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
July 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.

In July 2000, the veteran testified at a hearing held before 
the undersigned, who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2000).  A transcript of that hearing is of record.

There is of record an August 1998 letter from B.L. Nelson, 
M.D., addressing a possible connection between the veteran's 
service connected disabilities and hypertension and a heart 
disorder.  The RO has not adjudicated such an issue, and it 
is referred to the RO for appropriate action.

The issues of entitlement to an increased evaluation for an 
injury to the pleural cavity and to Muscle Group I are 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, received in April 1999, did not discuss any errors 
of fact or law regarding the claim of entitlement to a higher 
evaluation for PTSD.  

2.  The veteran did not file an adequate substantive appeal 
with respect to this claim.

3.  The veteran's service-connected disabilities include the 
residuals of a shrapnel wound injury to the pleural cavity, 
evaluated as 60 percent disabling; a moderately severe injury 
to Muscle Group I, evaluated as 30 percent disabling; PTSD, 
evaluated as 10 percent disabling; and hepatitis, 
noncompensably rated.  The combined evaluation is 80 percent.

4.  The veteran has a high school education.  He has work 
experience as a real estate appraiser, and he has not worked 
since 1985.

5.  The veteran is precluded from substantially gainful 
employment by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the claim of 
entitlement to an increased evaluation for PTSD was not 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, and 
20.203 (1999).

2.  The veteran has stated well-grounded claim for 
entitlement to a TDIU, and VA has satisfied its duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

3.  A total disability rating based on individual 
unemployability (TDIU) due to service-connected disability is 
warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

While serving in the US Army during World War II, the veteran 
was severely wounded in January 1945 in Belgium.  He 
sustained a shell fragment wound that perforated the right 
anterior and lateral chest wall.  He also had comminuted 
compound fractures of three ribs and a laceration of the 
diaphragm.  He received immediate treatment on the 
battlefield and was subsequently transferred to the rear for 
additional medical attention.

In May 1947, the RO issued a rating that classified the 
veteran's service-connected disabilities as follows:

Severe pleural cavity injury, right 
residuals shell fragment.
Diagnostic Code 6818
Disability Rating	60%

Moderate severe injury Muscle Group I
Diagnostic Code 5301
Disability Rating	30%

Residuals of hepatitis
Diagnostic Code not given
Disability Rating	0%

In January 1948, the RO granted service connection for 
anxiety reaction secondary to wounds received in combat, and 
a noncompensable evaluation was assigned.  The veteran was 
notified of this decision in a January 1948 letter.

In July 1998, the veteran asked for an increase in his 
service-connected nervous condition, later stating that the 
service-connected condition should be PTSD.  In August 1998, 
he submitted a claim for TDIU.  He said he last worked in 
October 1985, and that he left his previous employer because 
of his inability to give 100 percent effort.  In September 
1998, the RO informed the veteran erroneously that he was not 
service connected for any nervous condition.  

The veteran was accorded VA medical examinations in November 
1998.  A mental examination was accomplished which produced a 
diagnosis of PTSD.  Also an attempt to accomplish a pulmonary 
function test (PFT) was made.  However, because of a 
mechanical failure, the test was not completed.

The veteran also underwent a general medical examination.  
When describing the veteran's chest (the area of the shrapnel 
wound and the resultant surgery), the examiner wrote that 
there was a deformity of the chest that wrapped around to the 
right shoulder and arm.  There was prominent kyphoscoliosis, 
and on percussion, total dullness in the right lower lobe 
area, to include the back and sides.  There was no breathing 
in this area but all other areas were described as "okay."  
The examiner reported that there was a long scar of the right 
side with tenderness of the right area of the chest and 
numbness of the right arm.  

Diagnoses were:

Status post shrapnel wound right chest 
with surgical treatment four times for 
removal of foreign bodies with resection 
of a rib, resection of the right lower 
lobe and fibrothorax of the right side.  
There was also right brachial nerve 
damage secondary to the shrapnel wound 
and resulting surgical procedures.

The RO granted service connection for PTSD in a February 1999 
rating decision.  Increased evaluations for a pleural cavity 
injury and an injury to Muscle Group I were denied, as was 
the veteran's TDIU claim.  The veteran was notified of this 
decision in a letter dated February 22, 1999, and he 
submitted a notice of disagreement.  He contended that the 
medical examination of the chest cavity was incomplete 
because the machinery used for the PFT broke down and as 
such, an adequate description of his disability was not 
obtained.  He further wrote that his PTSD was underrated and 
should be assigned a 50 percent rating.  Finally, he claimed 
that he was unemployable as a result of his service-connected 
disabilities.


In April 1999, the veteran submitted another letter, dated in 
March 1999, from Dr. Nelson.  Dr. Nelson reported that he had 
seen the veteran on numerous occasions because of chest wall 
pain and other related symptoms.  Dr. Nelson stated that it 
was clear to him that the veteran was unemployable "in this 
circumstance."

In April 1999, the veteran provided to the RO a VA Form 9, 
Appeal to Board of Veterans' Appeals.  The veteran commented 
on the incomplete PFTs and a possible inconsistency in the 
physical examination of the chest wall.  He also added 
additional information concerning his claim for TDIU.  He 
stated no disagreement with the rating assigned to his PTSD, 
nor did he assert any error of fact or law with respect to 
that issue.

A Board hearing was held in July 2000.  The Board advised the 
veteran and his representative that the Board would consider 
whether he had submitted an adequate substantive appeal of 
the issue of entitlement to a higher evaluation for PTSD. 

With respect to his claim for a TDIU, the veteran reported 
that he had not worked for sixteen years and that he was in 
receipt of a pension and Social Security Administration 
benefits.  He said that he had difficulty in his last job 
because of chest pain and his ability to write, which he said 
was directly related to the fragment wound.  He also stated 
that he had attempted to obtain work but that he was told 
that because of his disabilities, he would not be hired.

The veteran next testified about the symptoms and 
manifestations he was experiencing as a result of his PTSD.  
When asked whether the veteran intended to file a substantive 
appeal on the issue involving PTSD, the veteran responded in 
the affirmative.  He did not respond when asked how he 
intended a document that did not mention PTSD to be an appeal 
of that issue.  He representative was nonresponsive as to how 
the VA Form 9 was adequate to assert error of fact or law in 
an issue that it did not address.


II.  Analysis

A.  Adequacy of Appeal - PTSD

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to a higher evaluation for PTSD.

In July 2000, during the course of a Board hearing, the 
veteran and his representative were given notice that the 
Board was going to consider whether the substantive appeal 
was adequate with respect to this claim and given an 
opportunity to present argument related to this issue.  See 
38 C.F.R. § 20.203 (1999).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the veteran's procedural rights.  The veteran and 
his representative had notice of the Board's intention to 
consider the issue, and they had an opportunity to address it 
at a hearing before the Board in July 2000.  Neither the 
veteran nor his representative offered any argument, other 
than the assertion by the veteran that it was his intention 
to appeal that issue.  However, as he did not mention the 
issue, even in passing, on the Form 9, it is impossible to 
discern any assertions of error of fact or law with respect 
to that issue.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

A February 1999 rating decision, inter alia, granted service 
connection for PTSD and assigned a disability rating of 10 
percent.  The veteran was notified of that determination, and 
he submitted a notice of disagreement.  After a notice of 
disagreement is filed, the agency of original jurisdiction is 
to take such review action as is appropriate and, if the 
matter is not resolved to the claimant's satisfaction, issue 
a statement of the case.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 19.26 and 19.29 (1999).  A statement of the case 
was issued in April 1999, which included this issue.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case.  Id.  The Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  Id.

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  The decision was issued in February 1999 and the 
statement of the case was sent to the veteran in April 1999.  
The longer period of time would be one year from the issuance 
of the notice of the decision, or February 2000.  

In this case, the veteran submitted a VA Form 9 on April 19, 
1999, which did not indicate that he was appealing all issues 
addressed in the statement of the case.  The issue of 
entitlement to an increased evaluation for PTSD was not 
mentioned in the VA Form 9.  Instead, he set out specific 
contentions regarding the issues of a TDIU and the injury to 
the chest.  There were no identified errors of fact or law 
cited by the veteran with respect to the PTSD issue.  There 
was no other correspondence received from the veteran within 
the appeal period.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code. 38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate the claim for entitlement to a 
higher evaluation for PTSD.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.101(a), 20.200, and 20.202 (1999); YT v. Brown, 9 Vet. 
App. 195 (1996).

B.  Individual Unemployability - TDIU

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has provided testimony and submitted statements in 
which he claimed that he could not work because of his 
service-connected disorder(s).  These statements constitute a 
well-grounded claim for a total rating for compensation 
purposes based on individual unemployability.  See Stanton v. 
Brown, 5 Vet. App. 563, 570 (1993) (where appellant stated 
that he could no longer seek or maintain employment in 
letters and testimony prior to the BVA decision, he presented 
a well-grounded claim for a total disability rating under 
section 4.16(b)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran has had appropriate VA examinations and a 
personal hearing.  Although the veteran's Social Security 
records are not of record, sufficient evidence is of record 
to properly evaluate the claim for TDIU.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).

The veteran has one disability that has been rated as 60 
percent and another condition that has been assigned a 30 
percent rating.  A third condition has been given a 10 
percent evaluation.  The combined rating is 80 percent.  
Hence, it is clear that the veteran meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a) (1999), and the only remaining question in this 
case is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Consideration also shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (1999).  There is medical 
and testimonial evidence of record showing that the veteran 
has other physically disabling conditions.  However, these 
have not been taken into account by the Board in evaluating 
the veteran's individual unemployability status.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated:

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The veteran has a high school education.  He worked as a real 
estate appraiser/broker for approximately 23 years.  He last 
worked in approximately October 1985.  

The veteran maintains that he is unable to work chiefly 
because of the pain and other residuals that are a result of 
his World War II shrapnel injury to the chest.  While the 
obtained VA medical documents are silent concerning his 
employability, the veteran has submitted a letter from his 
private physician, Dr. B. L. Nelson, dated March 1999, that 
concludes that the veteran is unemployable as a result of 
these injuries.  Specifically, Dr. Nelson wrote that the 
veteran cannot maintain a job because of his chest wall pain 
and other related symptomatology.  There is no evidence of 
record that the veteran is able to maintain employment in 
spite of his service-connected disabilities.

Thus, it is the decision of the Board that the evidence 
supports the veteran's claim that he is precluded from 
securing substantially gainful employment solely by reason of 
his service-connected disabilities.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is warranted in 
this case.  In so doing, the Board is aware that there are 
issues pending for higher evaluations.  However, the service-
connected disability evaluation as it stands is sufficient to 
support a TDIU rating, and the Board will not defer this 
issue until resolution of the pending increased rating 
claims.

ORDER

1.  The appellant having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claim of 
entitlement to a higher evaluation for PTSD is dismissed.  

2.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU) is granted, 
subject to the applicable laws governing payment of monetary 
benefits.


REMAND

At the veteran's hearing before the Board in July 2000, he 
clarified that he was asking for an increased evaluation not 
only for the disability that was the result of the injury to 
the pleural cavity, but also for the condition that involved 
the injury to Muscle Group I.  Both conditions arose from the 
same injury.  The RO has only adjudicated the disability 
coded as a pleural cavity injury and has not addressed Muscle 
Group I.  The veteran's notice of disagreement can be 
reasonably read to encompass both conditions, and a statement 
of the case should be issued with respect to the rating for 
Muscle Group I.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue a 
statement of the case, and the Board must remand that issue 
to the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Private treatment records from Dr. Nelson should be obtained.

A thorough examination of the veteran should be accomplished.  
Pulmonary function tests were not completed because of 
malfunctioning equipment.  In addition, all residuals of the 
shrapnel wound should be examined and evaluated.  These 
include the pleural cavity injury, injury to Muscle Group I, 
and the scar.  An adequate examination should address whether 
there is an limitation of function associated with the scar 
(apart from limited pulmonary function addressed by the 
pulmonary examination) or any pain, tenderness, ulceration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide a release 
for the private treatment records of Dr. 
B.L. Nelson and for any other doctor who 
has treated him for any residuals of his 
wounds.  In providing the release, ask 
the veteran to give the dates of 
treatment.  Request the veteran's 
treatment records.  Associate all records 
received with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran and his 
representative so that he may obtain and 
present the records himself.  

2.  Ask the veteran whether he has 
received any VA treatment for these 
disabilities, and, if so, the dates and 
places of treatment.  Obtain and 
associate with the claims file any VA 
treatment records indicated. 

3.  Schedule the veteran for appropriate 
VA examinations to evaluate all current 
residuals of the veteran's shell fragment 
wound injuries, to include the pleural 
cavity injury and the muscle group I 
injury.  Pulmonary function tests, and 
all other appropriate testing, should be 
accomplished.  The claims folder must be 
made available to the examiners prior to 
the examinations, and they are asked to 
indicate in the examination reports that 
the claims folder has been reviewed.  Any 
tests ordered are to be reviewed by the 
ordering physician prior to submission of 
the examination report(s).  The purpose 
of the examinations is to determine the 
current nature and degree of severity of 
all of the residuals of his shrapnel 
wound to the chest and the subsequent 
surgery to treat those wounds.  All 
findings should be reported in detail.  

The examiners should specifically discuss 
the residuals of the wound to include 
muscle group I damage and any functional 
limitation associated therewith, and the 
location and condition of any scars.  
Whether the scars impose any functional 
limitation separate from muscle damage 
residuals should be addressed.  Likewise, 
whether scars are tender, painful, or 
subject to repeated ulceration should be 
discussed.  Any residual attributable to 
the shrapnel wound should be identified. 

It is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to various 
examination reports.  If these reports do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999).

5.  Readjudicate the veteran's claims on 
appeal.  If the decision remains adverse 
to him, issue a statement of the case on 
the issue of entitlement to an increased 
evaluation for injury to Muscle Group I.  
Notify the veteran and his representative 
of the time limit within which an 
adequate substantive appeal must be 
received in order to perfect an appeal of 
this issue.  Thereafter, this issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

With respect to the issue of entitlement 
to an increased evaluation for the 
pleural cavity injury, issue a 
supplemental statement of the case, and 
allow an appropriate period for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 


